Motion to extend time to perfect appeal denied with leave to renew on or before October 30, 1997, upon an affidavit demonstrating a reasonable excuse for the delay and an intent to perfect the appeal within a reasonable time. Memorandum: 22 NYCRR 1000.13 (f) provides that, in support of a motion to extend the time to perfect an appeal, “the appellant shall submit an affidavit demonstrating a reasonable excuse for the delay and an intent to perfect the appeal within a reasonable time.” The affidavit of counsel stating merely that the parties have agreed to an extension does not comport with 22 NYCRR 1000.13 (f). Present—Pine, J. P., Law-ton, Hayes, Wisner and Balio, JJ.